Fourth Court of Appeals
                                       San Antonio, Texas
                                              October 6, 2022

                                           No. 04-22-00659-CV

                    IN RE Donald L. DUNFORD Jr. and Donald L. Dunford Sr.

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice


        On October 5, 2022, Relators Donald L. Dunford Jr. and Donald L. Dunford Sr. filed a
petition for writ of mandamus and an emergency motion for temporary relief seeking a stay of
the October 10, 2022 trial setting pending resolution of the petition for writ of mandamus. After
considering the petition and the record, this court concludes relators are not entitled to the relief
sought. Accordingly, relators’ emergency motion and their petition for writ of mandamus are
denied. See TEX. R. APP. P. 52.8(a). A separate opinion will follow.

           It is so ORDERED on October 6, 2022.

                                                                            PER CURIAM

ATTESTED TO: _____________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court




          This proceeding arises out of Cause No. 2021CI25819, styled Julie W. Schwarz and Thomas W. Schwarz
           1

v. Donald L. Dunford Jr. and Donald L. Dunford Sr., pending in the 225th Judicial District Court, Bexar County,
Texas, the Honorable Laura Salinas presiding.